Forbes v Caris Life Sciences, Inc. (2018 NY Slip Op 04267)





Forbes v Caris Life Sciences, Inc.


2018 NY Slip Op 04267


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed June 8, 2018.) 


MOTION NO. (361/18) CA 17-01554.

[*1]LORNA FORBES, AS EXECUTOR OF THE ESTATE OF HUGH FORBES, DECEASED, PLAINTIFF-RESPONDENT, 
vCARIS LIFE SCIENCES, INC., CARIS DIAGNOSTICS, INC., MIRCA LIFE SCIENCES, INC., AND MIRACA HOLDING GROUP, INC., DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.